Citation Nr: 0638148	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a chronic headache 
disability characterized as migraines.

2. Entitlement to service connection for chronic residuals of 
sun exposure, to include skin cancer, actinic keratoses, and 
acne rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, in part, denied the benefits sought on 
appeal.

A hearing before the undersigned sitting at the RO was held 
in January 2005.  A transcript of that hearing is of record.  
On May 26, 2005, the Board remanded this case for further 
development.  The case now returns to the Board.


FINDINGS OF FACT

1.  A chronic headache disability was not exhibited in 
service, and a clear preponderance of the evidence is against 
a finding that chronic headache disability, currently 
characterized as migraines, are related to service.

2.  Chronic residuals from sun exposure were not exhibited in 
service, and a clear preponderance of the evidence is against 
a finding that skin cancer, actinic keratoses, and/or acne 
rosacea are related to service.  


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by active military service, nor may  migraines be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).

2.  Chronic residuals of sun exposure, to include skin 
cancer, actinic keratoses, and/or acne rosacea were not 
incurred in or aggravated by active military service, nor may 
skin cancer be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2004 and 
June 2005.  The originating agency informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The letter 
specifically noted the elements necessary to establish 
service connection, and essentially made the veteran aware 
that he should submit any evidence he had in his possession 
that pertained to his claim.  Therefore, the Board finds that 
the veteran was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  The Board 
notes that during the January 2006 Board hearing, the veteran 
expressed his belief that records from the Navy ship he 
served on in the 1950s would include medical information 
pertinent to one of his claims.  On remand, VA sought to 
obtain these records, but was informed by the National 
Personnel Records Center (NPRC) in St. Louis that no such 
records exist.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the denial of the service connection claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303(a) (2006).  In order to establish service connection 
for a claimed disorder, the following must be present: (1) 
Medical evidence of a current disability; (2) Medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) Medical 
evidence of a connection between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence ... is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

The veteran's service medical records are negative for 
complaints, diagnosis or treatment of sunburn, skin cancer, 
actinic keratoses or acne rosacea.  The separation 
examination report dated in August 1957 reflects that the 
veteran's skin was normal.  There is a reference in the 
service medical records to a complaint of headache in 
September 1956 associated with the onset of tonsillitis.  A 
November 1956 notation on the veteran's optometry chart 
references a history of headaches in conjunction with 
blepharitis.  There are no other references to headaches in 
these service records.  The headaches that are noted in the 
service records appear to have been acute and transitory in 
nature, with no lasting residuals.

A private medical record dated in January 1997 reflects a 
diagnosis of probable basal cell carcinoma.  However, the 
record does not reflect a nexus between the basal cell 
carcinoma and the veteran's military service.

A March 2003 VA outpatient treatment record, prepared by P. 
Davis, M.D., reflects the veteran's subjective history of 
migraine headaches from 1955, occurring five to six times per 
year.  The March 2003 record also reflects the subjective 
history of severe sunburn while the veteran was in the Navy, 
and the veteran's report that he was diagnosed with first and 
second degree burns caused by over-exposure to the sun on two 
consecutive days.  Dr. Davis opined that the veteran had 
well-grounded claims regarding migraine headaches and skin 
cancers.

A September 2003 VA outpatient treatment record reflects 
cryotherapy treatment of two lesions on the veteran's face 
thought to have been actinic keratoses.  VA treatment records 
dated March 2004 reflect the veteran's report that his 
migraine headaches onset in 1955, occurring five to six times 
per year.  The report also references the veteran's skin 
cancers and acne rosacea.  However, these records do not 
indicate a nexus between the veteran's current disorders and 
service.

In December 2004, Dr. Davis submitted a letter to VA stating, 
in part, that the veteran's migraine headaches appeared to be 
occurring more frequently as the veteran aged.  Dr. Davis 
noted that the cause of the headaches was unknown, but noted 
his belief that they are related to changes in the brain and 
genetic factors.  The doctor also opined that the veteran has 
developed skin cancers (basal cell carcinomas) from 
overexposure to the sun while serving in the Navy.  Dr. Davis 
reemphasized his March 2003 opinions that the veteran had 
well-grounded claims. 

During the veteran's hearing before the undersigned in 
January 2005, he stated that he was diagnosed with migraine 
headaches during service and has suffered from headaches 
since that time, but did not seek medical treatment until the 
late 1990s, when he was diagnosed with migraines.  The 
veteran also testified that he was first diagnosed with skin 
cancer in the late 1990s.  

A March 2005 VA treatment record reflects that the veteran's 
migraine headaches continued with increasing frequency.  The 
March 2005 record also indicates treatment for skin cancer 
and acne rosacea.  

Pursuant to the Board's May 26, 2005 remand, VA, in June 
2005, requested from the NPRC the veteran's service personnel 
records and the unit histories and ship logs for the U.S.S. 
Rankin covering the period March to May 1956.  Although 
service personnel records were obtained by VA (none of which 
reflect treatment or diagnosis of migraine headaches or 
sunburn, or related disorders), the NPRC responded that the 
unit histories and ship logs were not among their records.

A VA outpatient treatment record dated August 2005 reflects 
identification of a lesion on the veteran's back, and 
numerous scattered Campbell de Morgagni spots were noted.  
However, these records do not reflect a relationship between 
the veteran's current skin disorder and military service.

An October 2005 VA examination report reflects the veteran's 
report that his headaches occur between his eyes, radiating 
to the back of his head.  The examiner 
diagnosed migraine headaches without evidence of occurrence 
in the Navy, and multiple skin lesions without evidence of 
severe sunburn in the Navy.  The physician also stated that 
even a one time sunburn would probably not cause the 
veteran's disseminated skin lesions.  The physician noted 
that the Morgagni lesions with probable hemangioma formation 
were not sun related.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  The medical opinions of Dr. Davis do not 
reflect that Dr. Davis reviewed the veteran's clinical 
records or VA claims file prior to rendering his opinion.  
Rather, the doctor's opinion appears to be based on the 
subjective history provided by the veteran.  Finally, the 
doctor's opinion that the veteran's claims are well-grounded 
does not address the nature or etiology of the disorders.  
The VA examiner's October 2005 report reflects a review of 
the veteran's claims file, and specifically indicates the 
absence of service medical evidence to support a nexus 
between the veteran's current chronic headache disorder and 
skin disorders and military service.  Based on the foregoing, 
the Board assigns greater weight to the October 2005 VA 
examination report.

In the October 2006 Post-Remand Brief, the veteran's 
representative asserts that service connection is supported 
by the veteran's report of sun exposure consistent with being 
in the tropics, that the veteran's service discharge 
examination showing normal skin is inadequate to overcome sun 
exposure, and that the veteran's testimony of ongoing 
headaches is sufficient to supply the link between his 
current  headaches and those shown in the service medical 
records.  However, as noted above, the record does not 
indicate that the veteran or his representative have any 
medical expertise.  Espiritu, 2 Vet. App. at 494.  While he 
is competent to describe the sun exposure and headaches 
experienced in service, he is not competent to associate 
current skin pathology or migraines to service.  Therefore, 
the assertions in the Post-Remand Brief concerning causation 
are not probative.  Moray v. Brown, 5 Vet. App. 211 (1993).

On review of the record, the Board finds a clear 
preponderance of the evidence is against a finding that the 
veteran developed or was treated for migraine headaches or 
skin cancer, actinic keratoses or acne rosacea prior to the 
late 1990s, a period of 40 years after discharge.  Thus, 
there is no basis to support a finding of service connection 
for either disorder.  Accordingly, service connection for a 
chronic headache disability and residuals of sun exposure is 
not warranted.

As the preponderance of the evidence weighs against the grant 
of service connection for a chronic headache disability or 
residuals of sun exposure, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a chronic headache 
disability chronic headache disability characterized as 
migraines is denied.

Entitlement to service connection for chronic residuals of 
sun exposure, to include skin cancer, actinic keratoses, and 
acne rosacea is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


